Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00598-CV

                                     Arturo CARRILLO,
                                          Appellant

                                              v.

        HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS,
                              Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2016CV03830
                       Honorable David J. Rodriguez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      Costs of appeal are assessed against the party that incurred them.

      SIGNED January 11, 2017.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice